Per curiam.
On March 17, 1994, this court entered an order finding that Tyson E. Baisden, Jr. violated Standard 65 of the Rules and Regulations of the State Bar of Georgia and, accepting mitigating circumstances found by the special master, ordered, among other things, a review panel reprimand and the payment of certain monies to the complainant through the Office of General Counsel. The order further provided that should he fail to pay the sum due within 30 days, he would be suspended from the practice of law.
Baisden has failed to comply with this court’s March 17, 1994 order and is, therefore, suspended from the practice of law until further order of this court. At such time as he fully complies with the March 17, 1994 order and pays the sum due, he may file a petition with the court certifying that the monies have been delivered to the Office of General Counsel and the court will consider terminating the suspension.

All the Justices concur; Hunt, C. J., not participating.